DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS form(s) submitted on 7/19/2021 and 12/04/2020 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1, and 4-5 in the reply filed on 08/23/2022 is acknowledged. Therefore Claims 8-12 are hereby withdrawn from consideration.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “flow rate adjustment part in the tube” should read “part on on on on .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bujan et al. (US 4,451,255) in view of Watanabe (US 4,035,304) further in view of Endo et al. (JP 2018027193 A).
In regards to claim 1:
Bujan teaches, An infusion set to be mounted to an infusion pump device (Fig. 7 elements 113, 112, and 140), the infusion set comprising: a tube which is connected to an outlet of the drip chamber (Fig. 7 element 126); a flow rate adjustment part which is provided in the tube (Fig. 7 element 135); two upstream tubes which are connected to an inlet of the drip chamber (Fig. 7 elements 122 and 123 considered connected to the inlet of the drip chamber through elements 125 and 129) and which can be connected to a saline bag and a blood bag, respectively (Fig. 7 elements 123 and 122 considered fully capable of being connected to a saline bag and blood bag due to elements 113 and 112. Examiner notes term “which can be” does not positively recite a saline bag and a blood bag within the claim merely that the two upstream tubes must be capable of said connection.); wherein the tube has: a first tube configured to be mounted to the infusion pump device (Fig. 7 element 130. pump chamber considered to be a tube as it is of a tubular shape); a second tube which is connected to the outlet of the drip chamber and an inlet of the first tube (Fig. 7 element 126); and a third tube which is connected to an outlet of the first tube (Fig. 7 element 132), the flow rate adjustment part is provided in the third tube (Fig. 7 element 135), and the first tube and the second tube, and the first tube and the third tube, are connected by respective connectors (Bujan teaches connectors as part of element 130, see annotated Fig. 7 below shows flanges of element 130 considered to be connectors. Considered connectors as they connect tube elements 132 and 126 to element 130).

    PNG
    media_image1.png
    216
    318
    media_image1.png
    Greyscale

Bujan does not appear to explicitly disclose the drip chamber as claimed. Watanabe teaches, a drip chamber having a main body whose internal capacity can be increased (Figs. 1-2 element 1. Considered to have an internal capacity that can be increase as it is formed of a soft resin that can stretch as fluid flows into the bag. Consideration made in light of Applicants specification Para. 21 “The drip chamber 10 has a cylindrical main body 30, has a dripping part 31 in an upper portion of the main body 30, and has an outlet part 32 in a lower portion of the main body 30. The main body 30 is formed of soft resin, and is structured to replace gas with liquid by being pressed with a hand”. Applicants specification is otherwise silent to how the capacity is changed and thus Examiner finds one of ordinary skill in the art would understand the change of capacity is due to the soft resin material of the drip chamber being deformable), the main body being formed of soft resin (col 2:60-65 “The blood filtering bag 1 has a bag body 9, which is formed of soft and thermally fusible synthetic resin such as polyvinyl chloride. As best shown in FIG. 2, the interior of the bag body 9 is divided, by a flexible filter 10 bent into a U-shape into two parts -- inlet side part and outlet side part.”), the drip chamber having inside the main body a filter for filtering out impurities (Col 2:60-Col 3:5 “The blood introduced from the inlet 2 has its harmful component removed while being passed through the filter 10, and the purified blood is discharged from the outlet 3. The U-shaped filter 10, as later described, has its side portions sealed to a support member 13 by thermal fusion and is secured to the bag body 9 through this support member.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the drip chamber (Fig. 7 element 127) taught by Bujan to be the blood filtering drip chamber taught by Watanabe. This would have been motivated by Watanabe Col 110-35 “Generally, there is an increasing tendency that the reserve blood of a blood bank is used as transfusion blood. It is known, however, that where the blood is kept in an appropriate reserve condition after or, denatured blood components such as lumps of viscous platelets, agglutinations of wire corpuscles start to be created in about several hours after blood collection. In the case where an external circulation of blood is performed during a surgical operation, an artificial dialysis, or the like, such denatured blood components are not only formed but also there is a possibility that alien substances such as pieces of epithelium, small pieces of muscle, lipid or air may enter into the body of a blood recipient. When such denatured blood components and alien substances are introduced into the body of a blood recipient, an adverse action such as incompletion of blood circulation, or a disease is caused, or induced. For this reason, a blood transfusion device has incorporated therein a blood filtering instrument for removing the denatured components of the blood or the alien substances in the blood.”).
Endo teaches, a clamp which is provided between the drip chamber and the flow rate adjustment part in the tube and is used for storing liquid in the drip chamber (Fig. 1a, element 10. Considered fully capable of storing liquid in the drip chamber, element 9, as the drip chamber precedes the clamp in the flow path of the liquid), and an upstream clamp which is provided in each of the upstream tubes (Fig. 1a elements 3), the clamp is provided in the second tube (Fig. 1a below element 10).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the infusion set taught by Bujan to include the upstream clamps and an additional flow control clamp on the second tube near the drip chamber at taught by Endo. This would have been motivated as design choice as merely picking from known clamp position configurations known in the art is considered to be within the level of one of ordinary skill.
In regards to claim 4:
The infusion set according to claim 1, taught by Bujan in view of Watanabe, further in view of Endo, as described in parent claim rejection above.
 Bujan in view of Watanabe, further in view of Endo discloses the claimed invention except for wherein the clamp is provided at a position within 100 cm from the outlet of the drip chamber in the tube. It would have been an obvious matter of optimization of range to place the second clamp within 100cm of the drip chamber, since such a modification would have involved a merely picking the position between the available length. Bujan Fig. 7 discloses a relative length between the drip chamber element 127 and element 130 such that tube element 126 does not droop below element 130. To one of ordinary skill in the art there is a finite range of the tube length to achieve this as the IV tower must be short enough to be within the room of the patient, reasonable fit through doorways, allow the pump to be at a sufficiently comfortable height for the practitioner, and prevent the line from drooping to trap air. Further the IV lines are set up such that air is not trapped in the line but rises to the drip so as not to be transported by the fluid to the patient or block a portion of the line hindering fluid transport. Examiner finds no criticality in Applicant’s specification for picking this range. Therefor Examiner finds it obvious one of ordinary skill in the art would optimize the range to put the clamp within 100cm of the drip chamber. This change is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.
One of ordinary skill in the art would be motivated to optimize the positioning of the clamp closer the lower portion drip chamber to minimize the line volume between the drip chamber and the clamp.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bujan et al. (US 4,451,255) in view of Watanabe (US 4,035,304) further in view of Endo et al. (JP 2018027193 A) and Levin (US 7,162,290 B1).
In regards to claim 5:
The infusion set according to claim 1, taught by Bujan in view of Watanabe, further in view of Endo, as described in parent claim rejection above.
Bujan does not explicitly disclose the softness of the tube element 130. Levin teaches, wherein the first tube is softer than the second tube and the third tube (Levin teaches Col 3:50-60 “The infusion line is provided near its upper extremity with a short segment of soft silicone tubing to facilitate its use with a peristaltic pump. A door at the front of the monitor allows the caregiver to place the silicone portion of the infusion tubing next to the pump roller, and closure of the door on the front of the monitor locks the tubing in place against the roller wheel of the pump.”. Bujan teaches tubular pump chamber element 130 function of elements 141 and 149 Col 4:35-45 “During the previously described procedure it will be recognized that as driver mechanism 41 pushes downwardly and pulls upwardly on driver 49 of pump chamber 30 a reduction of pressure will be effected at the inlet side and in tubing 26”. Examiner notes Bujan is considered to teach a peristaltic pump as it generates wave like motions in the fluid by pressing and contracting element 130).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the first tube taught by Bujan to be softer than the second and third tubes as taught by Levin. This would have been motivated by enabling the pumping function of the first tube as a harder tube will resist the pumping action thus requiring more power from the motor to facilitate the pumping action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.I./Examiner, Art Unit 3783             
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783